DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on September 1, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 13 have been amended.
Claims 1-20 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
Response to Amendments
Applicant amendments to claims 1, 8 and 13 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109965560-A (XU F) in view of Higgins (US PUB 2014/0229343 A1), further in view of Postma (US PAT 10,837,974 B2).

Claim 1
XU F discloses the following limitations:

An inventory management system capable of tracking and accounting for a partially used inventory comprising:

a scale scanner device to determine a weight of a container including a weight of a particular supply 
and obtain a unique identifier by scanning at least one of a radio frequency identification (RFID) tag, a one-dimensional code, and a two-dimensional code associated with the container; and (see at least pages 2-3).

at least one computing device to: transmit the weight of the particular supply and the unique identifier; (see at least pages 2-3).

XU F in at least pages 2-4 discloses a scale/scanning system that tracks usage of chemicals and maintains inventory records on a computer.  XU FU does not explicitly disclose the following limitations, however, Higgins does:

by determining a difference between a gross weight of the container and a net weight of the container (see at least figure 10 and paragraphs 0054-0057).

generate a first graphical user interface (GUI) that indicates the weight of the container and the unique identifier, a second GUI that indicates a supplies list, and a third GUI that indicates item detail information (see at least Figure 5, 9, paragraphs 0046 and 0052-0057).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify XU F with the teachings in Higgins in order to improve accuracy and customer’s satisfaction (Higgins paragraphs 0054-0057). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination XU F/Higgins does not explicitly disclose the following limitations, however Postma does:

determine a reorder amount and a reorder time for the particular supply for planned use to perform an experiment at a desired experiment scale based on an amount of the particular supply needed, an amount of the particular supply remaining, a lead time for reorder and analytics from a plurality of scale scanner devices (see at least column 2 lines 25-65, column 4 lines 55-67, column 5 lines 1-10, column 9 lines 40-65 and claim 11).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination XU F/Higgins with the teachings in Postma in order to improve efficiency (Postma column 2 lines 10-20).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises a radio frequency identification (RFID) scanner (see at least page 2).

Claim 3
Furthermore, XU F discloses the following limitations:

wherein the scale scanner comprises a QR or barcode scanner (see at least page 2).


Claim 4
Furthermore, XU F discloses the following limitations:

The at least one processor further to transmit a cloud-based inventory platform (see at least pages 2-4).


Claim 5
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises a data connection to the cloud-based inventory platform (see at least pages 2-4).



Claim 7
Furthermore, XU F discloses the following limitations:

Further comprising data processing firmware (see at least pages 2-4).


Claim 9
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device and the at least one computing device share data  connectivity (see at least pages 2-3).

Claim 10
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises an integrated scale and scanner (see at least page 2).

Claim 11
Furthermore, XU F discloses the following limitations:

wherein the integrated scale and scanner comprises at least one of glass, plexiglass, metal, plastic and metal or plastic composite (see at least page 2).

Claim 12
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises an internet of things microcontroller (see at least page 3 and 7).

Claim 13
Furthermore, XU F discloses the following limitations:

Further comprising a database storing the net  weight information for inventoried items (see at least pages 3-4 and 6-8).

Claim 15
Furthermore, XU F discloses the following limitations:

further comprising analyzing data by the at least one computing device (see at least page 4).

Claim 16
Furthermore, XU F discloses the following limitations:

 updating by at least one computing device, a database with an amount remaining in a container (see at least page 4).

Claim 17
Furthermore, Postma discloses the following limitations:

generating by the at least one computing device, a supply level alert (see at least figure 6C and column 8 lines 60-67).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination XU F/Higgins with the teachings in Postma in order to improve efficiency (Postma column 2 lines 10-20).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 18
Furthermore, Postma discloses the following limitations:

further comprising producing by at least one computing device a supply optimization report (see at least column 4 lines 55-67, column 8 lines 15-65, column 9 lines 1-20, figures 6D and 7B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination XU F/Higgins with the teachings in Postma in order to improve efficiency (Postma column 2 lines 10-20).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 19
Furthermore, Postma discloses the following limitations:

further comprising producing by at least one computing device, a supply and demand forecast (see at least column 4 lines 55-65).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination XU F/Higgins with the teachings in Postma in order to improve efficiency (Postma column 2 lines 10-20).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 20
Furthermore, Postma discloses the following limitations:


further comprising generating, by at least one computing device, an ordering helper graphical user interface (GUI)  prompting a user to order more containers of items that are in  inadequate supply (see at least  column 2 lines 25-50 and column 8 lines 15-40).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination XU F/Higgins with the teachings in Postma in order to improve efficiency (Postma column 2 lines 10-20).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 8 and 14, claims 8 and 14 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109965560-A (XU F) in view of Higgins (US PUB 2014/0229343 A1), further in view of Postma (US PAT 10,837,974 B2) further in view of Jones (US PUB 2013/0159135 A1).




Claim 6
Furthermore, Jones discloses the following limitations:

wherein the cloud- based inventory platform automatically populates the electronic laboratory notebook in a plurality of electronic laboratory notebook tables with supply metrics (see at least paragraphs 0011, 0020, 0026 and 0058).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in XU F/Higgins/Postma to a laboratory environment as disclosed by Jones in order to reduce the amount of human interaction required to manage the inventory of items within a laboratory (Jones paragraph 0020). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


CONCLUSION





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISSE Y ORTIZ ROMAN whose telephone number is (571)270-5506. The examiner can normally be reached Monday-Thursday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISSE Y ORTIZ ROMAN/Examiner, Art Unit 3687          

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687